Title: Lafayette to the American Peace Commissioners, 22 July 1783
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: American Peace Commissioners,Franklin, Benjamin,Adams, John,Jay, John,Laurens, Henry


          
            Gentlemen
            Chavaniac july the 22
              1783
          
          Having Been Honoured With letters from Congress, it Becomes my duty to Consult You Upon
            a point Which they Have particularly Recommended— In the late preliminaries no time is
            Mentionned for the American Merchants paying their English debts— A Matter of Great
            Moment to our Merchants who Require at least three or four Years to Accomplish the
            Business— Upon the Receipt of the letter, I Have Adressed Count de Vergennes, and
            Represented to Him How important a favorable decision on this point would Be to the
            french trade— Knowing the Uneasiness of
            our American Merchants on that affair, I Cannot Help Partaking of it, and would Consider
            it as a great favor to Be Acquainted With the present Situation of things, and with the further Measures You Might think proper for me to Undertake.
          The General Satisfaction Which Arose from the time of peace, is a Matter of justice to
            You, Gentlemen, that Affords Me a Most Unfeigned Pleasure— Give me leave to present You
            With the Assurances of an Affectionate Respect I Have the Honour to Be With Your
            obedient Humble servant
          
            Lafayette
            Their Excellencies the Commissioners for treating with G. B.
              &c
          
         
          Endorsed by John Adams: M. De La Fayette
            22 July 1783.
        